Citation Nr: 1437717	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-07 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a migraine headache disability.  

3.  Entitlement to service connection for a lung disorder, to include asbestosis.  

4.  Entitlement to service connection for residuals of dental trauma other than service-connected residual trauma to teeth #9, #23, #24, #25, and #26.  

5.  Entitlement to service connection for temporomandibular joint syndrome/disorder (TMJ/TMD).  

6.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety, depression, and posttraumatic stress disorder (PTSD), to include as secondary to dental trauma.  

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

8.  Entitlement to service connection for tinnitus.     


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the District of Columbia Army National Guard.  Partial residuals of dental trauma were service-connected in March 1967 as due to a confirmed injury occurring during an ACDUTRA period in August 1964.  Status as a "Veteran" arises from this incident, as the Veteran has no periods of active military service.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The Veteran appeared at a Central Office hearing in May 2014.  A transcript is of record.  

The entire claims folder, to include the portion contained electronically, has been reviewed in this case.  

The issues of entitlement to service connection for additional dental trauma, for TMJ, for GERD, for an acquired psychiatric disability, and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his May 2014 Central Office hearing, the Veteran indicated that he wished to withdraw claims for entitlement to service connection for sinusitis, for a migraine headache disability, and for a lung disorder.  


CONCLUSIONS OF LAW

1.  The issue of entitlement to service connection for sinusitis is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The issue of entitlement to service connection for a migraine headache disability is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The issue of entitlement to service connection for a lung disorder, to include asbestosis, is withdrawn. 38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

At the Veteran's Central Office Board hearing in May 2014, he stated that he wished to withdraw claims for entitlement to service connection for sinusitis, for a migraine disability, and for a lung disability, to include as a result of exposure to asbestos.  The testimony has been reduced to writing in the form of a hearing transcript, which is of record.  Accordingly, the Board does not have jurisdiction to review these issues, and they are dismissed.


ORDER

Entitlement to service connection for sinusitis is dismissed.  

Entitlement to service connection for a migraine headache disability is dismissed.  

Entitlement to service connection for a lung disorder, to include asbestosis, is dismissed.  


REMAND

The Veteran never had active service in the military, and attained his status as a "Veteran" via the fact that trauma residuals to several of his teeth (#9, #23, #24, #25, #26) were, via a March 1967 rating decision, found to service-connected by the RO.  Indeed, while participating in ACDUTRA with the District of Columbia Army National Guard in August 1964, the Veteran was involved in a motor vehicle accident.  He was hospitalized after the incident, and it is conceded that the five service-connected teeth listed above were damaged or lost due to the trauma.  The Veteran stated that he received several days' worth of treatment to his head, mouth and jaw following his accident; however, the available service treatment records are very minimal, and at present, there is no record of that occurring.  Further, the Veteran alleges that he began seeing VA for dental care regularly proximate to the time of his 1964 accident, and that from roughly that time until 1964, despite only five teeth being service-connected, he did receive treatment for all teeth and facial/jaw manifestations.  This continued until approximately 2006, and now his treatment is limited to the five service-connected teeth.  

The Veteran alleges that the trauma to the mouth was more substantial than damage to the five currently service-connected teeth, and that there was bony fracture and joint impairment in the maxilla and mandible.  Accordingly, he seeks service connection for dental trauma residuals outside of the currently service-connected teeth.  Further, the Veteran alleges that he developed TMJ as a result of the 1964 ACDUTRA accident directly or, alternatively, that the residual dental trauma and jaw damage (to include the currently service-connected teeth) caused TMJ or aggravated it beyond the natural progression of the disease process.  He has alleged that the combination of dental trauma residuals, to include the already service-connected portion, and TMJ make it difficult for him to chew his food completely, and that as a consequence, he has developed gastrointestinal symptomatology in the form of GERD.  The Veteran further alleges that the pain and discomfort of the TMJ and dental trauma, to include the service-connected teeth, have produced difficulties in eating, and consequently have caused him to develop depression and anxiety.  Alternatively, the Veteran has alleged that he experiences PTSD as a residual of the 1964 ACDUTRA motor vehicle accident.  Lastly, the Veteran states that acoustic trauma caused him to develop tinnitus that later appeared several years after service separation (1983).  

At the outset, it is not readily apparent that all efforts have been made to secure outstanding service treatment records and post-service VA treatment records.  Specifically, the Veteran has gone to great lengths to locate papers contemporaneous with his August 1964 hospitalization, and these documents do show that he received treatment, while in ACDUTRA status, in August 1964 at the Army Reserve Hospital located in Indian Town Gap, Pennsylvania and at the Valley Forge General Army Hospital located in Phoenixville, Pennsylvania.  Also, in October 1964, while apparently in either ACDUTRA or INACDUTRA status, the Veteran had several outpatient visits to Walter Reed Army Hospital in Washington, DC.  While the Veteran not only identified the records, but also supplied admission and property slips so as to document his treatment at these Army facilities, no efforts appear to have been made to secure these clinical treatment records.  It does appear as if the Adjutant General of the District of Columbia Army National Guard has stated that no records are available for the Veteran; however, as the hospitalization was potentially performed by Army Reserve of active duty Army personnel, it is unlikely that the National Guard would, alone, be the correct repository for the identified records.  The National Personnel Records Center (NPRC) is to be contacted and asked to attempt to locate the identified hospitalization records for the Veteran.  

Further, with respect to the Veteran's allegations of receiving dental treatment from a time proximate to his August 1964 injury to the present at the Washington, DC VA Medical Center (VAMC), while there are some more recent records of record from this facility, it does not encompass the 50-year period identified by the Veteran.  

Records held in federal custody are considered to be constructively part of the claims file, even if they are not physically present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As there appear to be outstanding service treatment as well as post-service VA treatment records, efforts must be made to secure them prior to any adjudication of the issues currently on appeal.  Should, after an exhaustive search, these identified records not be found, an annotation to the record must be made to indicate their unavailability.  

Even without all available service treatment and VA treatment records, it is clear that the Veteran did undergo a trauma to his face and mouth in August 1964 (given that some tooth damage is service-connected already).  The claims file does reveal that the Veteran has problems with the five teeth currently subject to service connection, and has prostheses in place.  In April 2009, a VA dental examination noted "excess attrition" as a problem associated with the Veteran's teeth overall, and the Veteran's complaint of noticing problems with teeth other than the five service-connected teeth was recorded.  In the same report, temporomandibular disorder (TMD) was assessed.  In an addendum report to this assessment in October 2009, the examining dentist stated that the TMD/TMJ stemmed from bruxism.  It was noted that "the available evidence does not support [the Veteran's] TMD as stemming from the MVA in 1964"; however, there was no rationale to support this conclusion associated with the report, and it is not evident that the examiner was fully aware of the hospitalization history following that accident (Veteran submitted his documentation subsequent to this examination).  Accordingly, the opinion does not have much probative value, and additional clarification is needed.   Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 -01 (2008).

Given that there is clearly evidence of trauma occurring during an ACDUTRA period, that some teeth were affected (and are now subject to service connection), and that there is evidence of other symptoms outside of these teeth (to include involvement of the jaw), the Board is of the opinion that a dental assessment, specifically addressing whether it is at least as likely as not that any dental trauma residuals outside of teeth #9 and #23-26 are present, and if so, if it is at least as likely as not that they had causal origin with the 1964 ACDUTRA accident, is warranted.  Further, the dental examiner is to expressly be asked if the Veteran's TMJ/TMD had causal origins with the 1964 injury or, alternatively, if any dental trauma associated with the 1964 injury, to include the currently service-connected tooth trauma residuals, caused, or aggravated beyond the natural progression of the disease process, current TMJ/TMD (to include by making the Veteran more susceptible to the negative effects of bruxism).  

Following the dental examination, the Veteran should also be furnished VA internal medicine and psychiatry examinations.  In this regard, it is noted that the Veteran currently experiences TMJ/TMD, along with dental problems that, at least in part, are resultant from an ACDUTRA accident.  The Veteran was diagnosed with GERD in approximately 2003 by a private physician, and the internist should note whether it is at least as likely as not that any problems with mastication associated with service-connected tooth trauma residuals (or any additional dental trauma residuals  and/or TMJ/TMD which may be service-connected) caused, or aggravated beyond the disease process, current GERD.  

Lastly, the Veteran should be afforded a VA psychiatric examination to determine if any anxiety or depression, noted as something  for which the Veteran has received private counseling from 2006 to present, was either caused, or aggravated beyond the natural course of the disease process, by service-connected tooth damage (or other dental trauma/TMJ, should that be determined to be service-connected).  Further, the examiner should also opine as to if it is at least as likely as not that any currently present psychiatric disorder, to include PTSD, had causal origins with the 1964 ACDUTRA motor vehicle accident.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records for the Veteran.  Specifically, dental treatment records from the Washington, DC VAMC, from approximately 1964 to the present, should be found and associated with the claims file.  Should records not be found after an exhaustive search, so annotate the record.  

2.  Contact the National Personnel Records Center (NPRC) or other appropriate service department records repository for the purpose of obtaining outstanding clinical service treatment records.  In this regard, the appropriate repository should be queried regarding the existence of records of hospitalization for the Veteran occurring in August 1964 at the Valley Forge Army General Hospital in Phoenixville, Pennsylvania and the Army Reserve Hospital in Indian Town Gap, Pennsylvania, as well as clinical treatment occurring in October 1964 at Walter Reed Army Hospital in Washington, DC.  Should the records not be found after an exhaustive search, so annotate the record.  

3.  Schedule the Veteran for a comprehensive VA dental examination for the purposes of determining the following:  

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran experiences residuals of dental trauma outside of his currently service-connected tooth loss/damage residuals (to teeth #9, #23-26)?  If so, is it at least as likely as not that such traumatic residuals had causal origin with the August 1964 ACDUTRA motor vehicle accident? 

b)  Is it at least as likely as not that the Veteran's current TMJ/TMD is causally related to the August 1964 ACDUTRA accident?  If not, is it at least as likely as not that the current TMJ/TMD was caused, or aggravated beyond the natural progression of the disease process, by service-connected dental trauma residuals (to include residuals which may be deemed as due to service in the course of the examination), to include by making the Veteran more prone to, or less capable of resisting the effects of, bruxism? 

4.  Schedule the Veteran for a comprehensive VA internal medicine examination for the purposes of determining the etiology of his current GERD.  In that regard, it is asked if it is at least as likely as not (50 percent probability or greater) that any service-connected dental trauma residuals and/or TMJ/TMD (should such a disorder be deemed related to service or to service-connected dental trauma in the above-directed dental examination) caused, or aggravated beyond the natural course of the disease process, any current GERD, to include by making the Veteran less capable of chewing/digesting food.  

5.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any currently present psychiatric disability.  In that regard, it is asked that the exact nature of any currently experienced acquired psychiatric disability be described, and an opinion entered regarding whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder, to include anxiety, depression, or PTSD, was caused, or aggravated beyond the natural course of the disease process, by service-connected dental trauma residuals (to include any additional dental trauma residuals and/or TMJ that are deemed via the above-directed dental examination to be due to service).  Specifically, the impact on the Veteran's ability to eat food and the pain associated with chewing should be discussed.  

With all medical opinions requested by this remand order, it is necessary that all conclusions be supported by accompanying rationales in the narrative portion of the examination reports.  Speculative or conclusory opinions are not acceptable. 

6.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the dispositions remain less than favorable, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


